 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEX AS

FILED
IN THE UNITED STATES DISTRICT COURT >—— >
FOR THE NORTHERN DISTRICT OF TEXAS FEB - 5 2020
DALLAS DIVISION CLERK US DISTRICT COURT

By , ARQ

Deputy

UNITED STATES OF AMERICA

§
§
v. § CRIMINAL NO. 3:19-CR-140-K
§
§
§

MIGUEL ANGEL ETCHECHURY (03)

FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

On this day, pursuant to the referral of District Judge Ed Kinkeade, Doc. 172, a hearing
was held to determine Defendant Miguel Angel Etchechury’s present competence to stand trial.
Defendant appeared in person and through counsel, Katherine L. Reed, and announced ready to
proceed. The Government appeared by and through Assistant United States Attorney Myria
Boehm, and likewise announced ready to proceed.

Neither the Government nor Defendant objected to the Forensic Evaluation of Defendant
Etchechury submitted by the Bureau of Prisons, dated January 23, 2020 and filed January 30,
2020, Doc. 171. Although given the opportunity to do so, neither the Government nor Defendant
Etchechury offered any evidence or argument disputing the findings in the Forensic Evaluation.

FINDINGS

Having reviewed and accepted the Forensic Evaluation, Doc. 171, the Court fails to find
by a preponderance of the evidence that Defendant Etchechury is suffering from a mental disease
or defect that would render him mentally incompetent to understand the nature and consequences
of the proceedings against him or to assist properly in his defense. See 18 U.S.C. § 4241(d).

Indeed, the Court affirmatively finds that Defendant Etchechury is able to understand the nature

 
and extent of the proceedings against him and is able to assist properly in his defense. Thus, the
Court finds Defendant Etchechury is competent to proceed to trial.
RECOMMENDATION
For the reasons stated herein, it is recommended that the Court adopt the findings of the
Forensic Evaluation, Doc. 171, and find that Defendant Etchechury understands the nature and
consequences of the proceedings, is able to assist properly in his defense, and is competent to
proceed in this case.

SIGNED February 5, 2020.

 

 

RENEE FARRIS TOLIVER
Unitéd_States Magistrate Judge
Having reviewed the foregoing report and recommendation of the magistrate judge, we

waive the 14-day objection period and consent to its immediate acceptance by the district judge.

J
MYRIA BOEHM MIGUELANGEL ETCHECHURY
Assistant United States Attorney Defendant

Counsel for the Government

Pelz Bed

cate
Sorrels Udashen & Se
Attorney for Defendant
